PER CURIAM.
Mexican citizen Luis A. Munoz Elizar-raraz petitions for i-eview of an order of the Board of Immigration Appeals upholding an immigration judge’s decision to deny his application for withholding of removal and relief under the Convention Against Torture.2 Having jurisdiction under 8 U.S.C. § 1252, this court, after careful consideration, concludes that substantial evidence supports the denial of relief. The petition is denied. See 8th Cir. R. 47B.

. Munoz Elizarraraz does not challenge the denial of asylum.